                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    TASHOMBI WILLIAMS,                                   Case No. 2:18-CV-348 JCM (BNW)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     SHERIFF JOE LOMBARDO, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Leen’s report and recommendation
               14     (“R&R”). (ECF No. 6). No objections have been made and the time to do so has passed.
               15            Judge Leen recommends dismissing the instant action for pro se plaintiff Tashombi
               16     Williams’s failure to comply with the court’s order. Id. at 1 (referring to ECF No. 5). Plaintiff
               17     submitted a complaint but did not submit an application to proceed in forma pauperis or remit the
               18     $400 filing fee. The court entered an order for plaintiff to complete the in forma pauperis
               19     application or pay the filing fee before June 7, 2018. (ECF No. 5). Plaintiff has not taken any
               20     further action on the case.
               21            This court “may accept, reject, or modify, in whole or in part, the findings or
               22     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               23     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               24     determination of those portions of the [report and recommendation] to which objection is made.”
               25     28 U.S.C. § 636(b)(1).
               26            Where a party fails to object, however, the court is not required to conduct “any review at
               27     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
               28     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a

James C. Mahan
U.S. District Judge
                1     magistrate judge’s report and recommendation where no objections have been filed. See United
                2     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                3     employed by the district court when reviewing a report and recommendation to which no
                4     objections were made).
                5             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                6     recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
                7     circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
                8     full.
                9             Accordingly,
              10              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Leen’s R&R
              11      (ECF No. 6) be, and the same hereby is, ADOPTED.
              12              IT IS FURTHER ORDERED that plaintiff’s complaint is hereby DISMISSED without
              13      prejudice.
              14              The clerk is instructed to enter judgment and close the case accordingly.
              15              DATED March 16, 2020.
              16                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
